                                                                                            FILED
                                                                                    2021 Jul-14 PM 01:51
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 BERNARDO WHITE,                            )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 2:20-cv-00482-LCB-HNJ
                                            )
 GARY COOPER, et al.,                       )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION
      The Magistrate Judge filed a Report on April 23, 2021, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915A(b). (Doc. 6). Although the Magistrate

Judge advised Plaintiff of his right to file specific written objections within 14 days,

the Court has received none.

      Having carefully reviewed and considered de novo all the materials in the file,

including the Report and Recommendation, the Magistrate Judge’s Report is hereby

ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance

with 28 U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for

failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE and ORDERED this July 14, 2021.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE




                            2
